Citation Nr: 0913503
Decision Date: 04/10/09	Archive Date: 06/02/09

DOCKET NO. 08-07 207                       DATE APR 10 2009 
 
On appeal from the Department of Veterans Affairs (V A) Regional Office (RO) in Pittsburgh, Pennsylvania 

THE ISSUE 

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

E.M. Evans, Law Clerk 

INTRODUCTION 
The Veteran had active military service from March 1943 to July 1944. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2007 RO rating decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.CA. § 7107(a)(2) (West 2002). 

FINDINGS OF FACT 

1. All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished. 

2. The service-connected residuals, fracture, lumbosacral spine degenerative disc disease L4-5 and L5-S1 level with spinal stenosis with radiculopathy is shown to preclude the Veteran from performing substantially gainful employment consistent with his educational and occupational background.
 
CONCLUSION OF LAW 

The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008). 

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

I. Duty to Notify and Assist 

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007). To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008). 

VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Considering the duties imposed by VCAA and its implementing regulations, and given the fully favorable action taken hereinbelow, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

II. Analysis 

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is 

- 3 - 

sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran is service-connected for residuals, fracture, and lumbosacral spine degenerative disc disease L4-5 and L5-S1 level with spinal stenosis with radiculopathy (rated at 60 percent disabling since April 1, 1996). The Veteran meets the threshold requirement for a TDIU rating because his single rated disability is rated at 60 percent. 38 C.F.R. § 416(a). 

Since the Veteran meets the threshold requirement for a total disability rating there must also be a determination if the service-connected disability is sufficient to produce unemployability without regard to advancing age or non-service connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

At the December 2006 VA medical examination, the Veteran reported being injured in 1944 in service and having had a history of a fractured first lumbar vertebra with lumbar decompression surgery in 1996. He had chronic low back pain that used to go down into the left leg and now just gave a sensation of wetness. He also stated that the pain occurred daily and lasted for several hours. 

Furthermore, the Veteran asserted that his lower back was aggravated by bending over and sitting or standing too long. The examiner noted that the lumbar examination showed decreased lumbar lordosis and tender trigger points in the lower lumbosacral spine at the L3, 4, and 5 levels. 

The VA examiner stated that the major functional impacts were chronic low back pain, decreased endurance and decreased stamina. The examiner stated that the Veteran was not a candidate for any physical or laborious type of job due to his lumbar condition and that he would only be able to perform a sedentary type of work. 

The examiner noted that the veteran would be able to continue his work as a driver for a waste management company; however this information is incorrect in that the Veteran never had this occupation. 

- 4 - 

At the January 2008 VA examination the Veteran asserted that his pain had increased but that the duration and frequency were about the same as at the last examination. His chronic back pain caused pain in both buttocks and on both paraspinous muscle areas. He continued to be aggravated by sitting or standing for too long and by knee bending. The VA examiner noted that there was spinal stenosis from reviewing MRI studies. 

The examiner stated that the Veteran's back was clearly not going to improve and that the chronicity of the low back pain caused decreased stamina and poor endurance. Also, noted were the depressed reflexes in the Veteran's lower extremities, and the inability to sit or stand for long periods of time without aggravating his pain. 

The Board notes that, for the Veteran to prevail, the record must reflect some factor that takes the claimant's case outside the norm. The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment. See Van Hoose v. Brown, 4 Vet. App. 361,363 (1993). 

After carefully reviewing the record, the Board finds that the overall impairment due to the service-connected disabilities is currently shown to be such that the Veteran would be precluded from working at all forms of substantially gainful employment consistent with his work and educational background. 

The Board notes that the Veteran had not had a substantially gainful occupation since 1984 when he retired from the postal service. The January 2008 VA examination findings show that the Veteran was likely unable to perform employment of even a sedentary nature considering the aggravation of pain occurring with prolonged sitting. 

- 5 - 

Therefore, the Board finds that this precludes him from performing all forms of substantially gainful employment, consistent with his educational background and previous work history. 

Accordingly, the Board finds that a TDIU rating is warranted in this case. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. Hence, in resolving all reasonable doubt in the Veteran's favor, the doctrine may be favorably applied in this case. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbertv. Derwinski, 1 Vet. App. 49, 5356 (1990). 

ORDER 

An increased level of compensation based on a TDIU rating is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals 

- 6 - 



